Citation Nr: 1618446	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ankle disability, to include as due to service-connected bilateral pes planus.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include as due to service-connected bilateral pes planus.  

3.  Entitlement to a higher initial rating in excess of 10 percent for pes planus

4.  Entitlement to an effective date earlier than January 9, 2009 for the award of service connection for pes planus.  


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to June 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for a left ankle disability and service connection for depression and granted service connection for pes planus, with a 10 percent disability rating assigned, effective January 9, 2009.  

The Court has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for depression as encompassing entitlement to service connection for an acquired psychiatric disability, to include depression, regardless of the precise diagnosis. 

The Veteran and her cousin provided testimony during a personal hearing before a Decision Review Officer (DRO) in September 2012.  

In a September 2012 statement and during the DRO hearing, the Veteran withdrew the claim for service connection for a back and neck disability.  

She withdrew her request for a hearing before the Board in February 2016.  She also revoked the power of attorney for her private attorney in February 2016.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record demonstrates that the Veteran sustained a post-service left ankle injury during a 2004 motor vehicle accident.  However, there are no records demonstrating treatment received for injuries sustained during and immediately following the accident.  This information is relevant to the claim as there is a question as to the status of the left ankle before and at the time of the accident.  As such, upon remand, the Veteran should be asked to identify and, if necessary, authorize VA to obtain all treatment records relevant to the 2004 motor vehicle accident itself as well as subsequent treatment.  Then, all identified records should be obtained according to the procedures outlined under 38 C.F.R. § 3.159 (2015).  

In addition, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that the left ankle and acquired psychiatric disabilities were incurred during service and/or as a result of her service-connected bilateral pes planus disability.  She provided testimony during the DRO hearing and submitted statements from her family and friends who knew her before and after service.  This lay evidence asserts that the Veteran did not have any trouble with her left ankle or mental health before service and began to have such problems during service and after discharge (prior to the 2004 motor vehicle accident) as a result of the injury to her feet during service.  

Based on the foregoing, the Board finds that a VA examination should be provided in order to determine whether the left ankle disability(s) and acquired psychiatric disability(s) is etiologically related to service or proximately related to service-connected bilateral pes planus.  

Finally, during the DRO hearing, the Veteran stated that she continued to receive VA treatment, but the last treatment of record is dated in June 2012.  All outstanding records of ongoing VA treatment should be obtained.  

In terms of the higher initial rating for pes planus, to include entitlement to an earlier effective date, the Board notes that service connection was granted in an October 2012 rating decision (notice of which was issued in December 2012) and the Veteran submitted a timely notice of disagreement with the rating and effective date assigned in an October 2013 statement.  A statement of the case has not been issued as it relates to this issue.  Therefore, the Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and, if necessary, to provide releases authorizing VA to obtain all records of private treatment relevant to the 2004 motor vehicle accident.  If the Veteran fails to complete necessary authorizations, tell her that she may obtain and submit the records herself.

All identified private records should be obtained.  If any records cannot be obtained, inform the Veteran of this fact, tell her what efforts were made to obtain the records, and advise her that she may submit any records in her possession to VA directly.  

2.  Obtain all outstanding VA medical records created since June 2012 and any VA records identified as relevant to the 2004 accident.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  Once the above development has been completed, provide the Veteran with a VA foot or orthopedic examination with a qualified examiner to determine whether any current left ankle disability is related to service or service-connected pes planus.  

Access to the claims folder, including a copy of this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current left ankle disabilities.  

Then, the examiner must provide the following opinions:

a)  Whether it is at least as likely as not (50 percent probability or greater) that any current left ankle disability had onset in service or is otherwise related to a disease or injury in service, including treatment for left ankle pain and swelling and Achilles tendonitis during service and including from marching in boots during boot camp.  

b)  Whether it is at least as likely as not (50 percent probability or greater) that any current left ankle disability was caused by her service-connected bilateral pes planus.  

(c)  If the examiner determines that no left ankle disability was caused by the service-connected pes planus disability, then the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left ankle disability has been aggravated (chronically worsened beyond its natural progression) by her service-connected pes planus disability.  If aggravation of the ankle disability by the service-connected pes planus is found, the examiner must attempt to establish the baseline level of severity of the ankle disability prior to aggravation by the service-connected pes planus.

The examiner must provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Once the above development has been completed, provide the Veteran with a VA mental health examination with a qualified examiner to determine whether any current acquired psychiatric disability is related to service or service-connected pes planus.  

Access to the claims folder, including a copy of this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current acquired psychiatric disabilities.  

Then, the examiner must provide the following opinions:

a)  Whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disability had onset in service or is otherwise related to a disease or injury in service.  

b)  Whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disability was caused by her service-connected bilateral pes planus.  
 
(c) If the examiner determines that acquired psychiatric disability was not caused by the service-connected pes planus disability, then the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disability has been aggravated (chronically worsened beyond its natural progression) by her service-connected pes planus disability.  If aggravation of the psychiatric disability by the service-connected pes planus is found, the examiner must attempt to establish the baseline level of severity of the psychiatric disability prior to aggravation by the service-connected pes planus.

The examiner must provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  Issue an SOC regarding the issue of entitlement to a higher initial rating for bilateral pes planus, to include entitlement to an effective date earlier than January 9, 2009.  Only return these matters to the Board if the Veteran timely files an appeal.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




